


110 HR 6395 IH: DHS PREP Act of

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6395
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Al Green of Texas
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to direct the
		  Secretary of Homeland Security to carry out a program for fellowships and
		  research to enhance domestic preparedness and the collective response to acts
		  of terrorism, natural disasters, and other emergencies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Homeland Security
			 Preparedness, Research, and Education Program Act of 2008
			 or the DHS PREP Act of
			 2008 .
		2.Resiliency in
			 response and recovery fellowship and research program
			(a)In
			 generalTitle III of the
			 Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at
			 the end the following:
				
					318.Resiliency in
				response and recovery fellowship and research program
						(a)Establishment of
				programThe Secretary shall
				establish a program for fellowships and research (in this section referred to
				as the program) to enhance domestic preparedness and the
				collective response to acts of terrorism, natural disasters, and other
				emergencies.
						(b)Fellowship
				awards
							(1)In
				generalIn conducting the program, the Secretary shall award
				fellowships to individuals—
								(A)to promote
				research on and the collective response to acts of terrorism, natural
				disasters, and other emergencies; and
								(B)to provide for the
				development of best practices for the collective response to and effective
				recovery from acts of terrorism, natural disasters, and other
				emergencies.
								(2)Selection
				criteriaRecipients of fellowships under the program shall be
				individuals who—
								(A)are enrolled in an
				institution of higher education, giving priority to the selection of
				individuals enrolled in minority serving institutions;
								(B)have demonstrated
				an interest through academic work for credit or other means in homeland
				security or emergency management and response; and
								(C)are geographically
				diverse.
								(3)PurposeThe
				purpose of research to be conducted by recipients of fellowships under the
				program shall be—
								(A)to enhance
				resiliency and collective response to acts of terrorism, natural disasters, and
				other emergencies;
								(B)to mitigate
				damages related to such events; and
								(C)to promote
				expedited recovery from such events.
								(4)Gulf Coast
				rebuilding and recoveryRecipients of fellowships in fiscal year
				2009 and as appropriate in subsequent fiscal years shall focus their research
				on and participate in the rebuilding and recovery of the Gulf Coast region in
				the wake of Hurricane Katrina.
							(c)Research
				results
							(1)In
				generalFor each fiscal year
				in which fellowships are awarded under the program, the Secretary shall submit
				to the Committee on Homeland Security of the House of Representatives and the
				Committee on Homeland Security and Governmental Affairs of the Senate a report
				on the results of research conducted by recipients of fellowships under the
				program.
							(2)DeadlineThe
				Secretary shall submit a report under paragraph (1) for a fiscal year on or
				before the date in the succeeding fiscal year on which the President submits to
				Congress the budget under section 1105(a) of title 31, United States
				Code.
							(d)AdministrationThe Secretary shall carry out this section
				acting through the Under Secretary for Science and Technology.
						(e)DefinitionsIn
				this section, the following definitions apply:
							(1)Minority serving
				institutionThe term
				minority serving institution means a historically Black college
				or university (as defined in section 322 of the Higher Education Act of 1965),
				a Hispanic-serving institution (as defined in section 502 of such Act), a
				Tribal College or University (as defined in section 316 of such Act), a
				Predominantly Black institution (as defined in section 499A(c) of such Act), or
				a Native American-serving nontribal institution (as defined in section 499A(c)
				of such Act).
							(2)ProgramThe term program means the
				program to be established under subsection (a).
							(f)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary for fiscal years 2009 and 2010.
						.
			(b)Conforming
			 amendmentThe table of contents contained in section (1)(b) of
			 such Act (6 U.S.C. 101 et seq.) is amended by adding at the end of the items
			 relating to title III the following:
				
					
						Sec. 318. Resiliency in response and recovery fellowship and
				research
				program.
					
					.
			
